DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,005,774 in view of Swallow et al. (U.S. 2017/0111268), hereinafter Swallow.
With respect to Claim 1,

Application – 17/226,360
Patent – 11,005,774
1. An apparatus, comprising:
1. An apparatus, comprising:
a processor;
a processor;
and a memory comprising instructions that when executed by the processor cause the processor to:
and a memory comprising instructions that when executed by the processor cause the processor to:

monitor utilization of each cloud resource in a set of cloud resources by one or more primary resource utilizers;
determine excess resources in one or more cloud resources in a set of cloud resources based on utilization of the one or more cloud resources by a primary resource utilizer;
determine excess resources in one or more cloud resources in the set of cloud resources based on the utilization of each cloud resource in the set of cloud resources by the one or more primary resource utilizers;

retrieve a set of utilization policies associated with the excess resources, the set of utilization policies including one or more rules associated with use of the excess resources by auxiliary resource utilizers;
identify an auxiliary resource utilizer that is in compliance with a set of utilization policies associated with the excess resources;
identify an auxiliary resource utilizer that is in compliance with the set of utilization policies associated with the excess resources;
allocate the excess resources to the auxiliary resource utilizer for utilization; and
allocate the excess resources to the auxiliary resource utilizer for utilization, 

wherein the excess resources serve a failover role for the one or more primary resource utilizers while the excess resources are utilized by the auxiliary resource utilizer; and
reallocate at least a portion of the excess resources from the auxiliary resource utilizer to the primary resource utilizer to enforce the set of utilization policies.

reallocate at least a portion of the excess resources from the auxiliary resource utilizer to the primary resource utilizer to enforce the set of utilization policies associated with the excess resources allocated to the auxiliary resource utilizer.


With respect to Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claim 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
With respect to claim 2, the claim is obvious over claim 3 of the parent application as the type of traffic in the policies of claim 4 would produce the same result as claim 2. 
With respect to claim 3, the parent claim fails to explicitly teach the type of traffic comprises video traffic.
Swallow teaches the type of traffic comprises video traffic (Swallow, [0003], provide quality of service (QoS) guarantees for certain traffic types by reserving resources. For example, RSVP-TE may be used to reserve network resources for real-time voice and video traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use reservations by type of data as taught by Swallow in the system of the parent claims in order to balance load and provide the correct type of resources based on the requirements of the actual physical data.
With respect to claim 4, the claim is obvious over Claim 1 as it readds the limitation “wherein the excess resources serve a failover role for the one or more primary resource utilizers while the excess resources are utilized by the auxiliary resource utilizer” to the independent claim.
With respect to Claim 5, the claim corresponds to claim 6 of the parent case.
With respect to Claim 6, the claim corresponds to claim 3 of the parent case. 
With respect to Claim 7, the claim corresponds to claim 4 of the parent case.
With respect to Claim 8, the claim corresponds to claim 2 of the parent case. 
With respect to 9-15, the claims are the computer readable medium that corresponds to the apparatus of Claims 1-8
With respect to 16-20, the claims are the process that corresponds to the apparatus of Claims 1-8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANGELA NGUYEN/Primary Examiner, Art Unit 2442